Case 2:20-cv-00351-HCN Document 4 Filed 08/10/20 PageID.11 Page 1 of 5
                                                             FILED
                                                      2020 AUG 10 AM 11:18
                                                            CLERK
                                                      U.S. DISTRICT COURT


                                                         RECEIVED
                                                       2020 JUNE 05
                                                        CLERK
                                                  U.S. DISTRICT COURT
Case 2:20-cv-00351-HCN Document 4 Filed 08/10/20 PageID.12 Page 2 of 5
Case 2:20-cv-00351-HCN Document 4 Filed 08/10/20 PageID.13 Page 3 of 5
Case 2:20-cv-00351-HCN Document 4 Filed 08/10/20 PageID.14 Page 4 of 5
Case 2:20-cv-00351-HCN Document 4 Filed 08/10/20 PageID.15 Page 5 of 5
